Citation Nr: 1715051	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-46 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1977 to
November 1979.

This matter comes before the Board of Veterans' Appeals on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for a post-operative lumbar fusion, claimed as a back injury.

The Veteran provided testimony at a Board videoconference hearing before the
undersigned Veteran's Law Judge in March 2012.  A transcript of this hearing has
been associated with the claims folder.

The Board remanded the Veteran's claim in January 2014 for further development.  With respect to the back claim, that development was completed to the extent reasonably possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that there was a discrepancy regarding whether the Veteran was represented by The American Legion.  Although there was a power of attorney form (VA Form 21-22) of record designating this organization to represent him dated April 2009 and The American Legion has been actively involved in his claim including presence at the Veteran's March 2012 Board videoconference hearing, there was a subsequent power of attorney form (VA Form 21-22) of record designating Disabled American Veterans (DAV) to represent him in this case dated September 2011.  To resolve this issue, the Board sent the Veteran a power of attorney clarification letter in February 2017 asking the Veteran to clarify his representation of record.  The Veteran failed to respond within 30 days, and pursuant to the letter, the Board will proceed under the assumption that the Veteran wishes to remain represented by Hermogenes Marrero/The American Legion on all issues on appeal.


FINDING OF FACT

The Veteran's current lumbar spine disorder did not have its onset during active service or result from disease or injury in service. 


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1110, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
	
      I.  Duty to Notify and Assist

VA met its duty to notify.  VA sent to the Veteran all required notice in an October 2008 notification letter, prior to the rating decision on appeal.

VA further met its duty to assist the Veteran.  VA obtained the Veteran's service personnel records, service treatment records (STRs), Social Security Administration (SSA) records, private treatment records, along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  It is noted that the Veteran made specific reference to treatment from Dr. M and an Authorization and Consent to Release Information (VA Form 21-4142) was sent to the Veteran for Dr. M and the source of Dr. M's information was identified by the Veteran as U.S. Army Hospital, Germany records.  VA made a Request for Information (VA Form 21-0820) for all active duty inpatient clinical records for the Veteran's back and a response was received indicating that all available records were sent, and the Board has since associated the Veteran's STRs with the claims file.  Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the Veteran's claims and the Board is also unaware of any such evidence.

The Board acknowledges that VA did not afford the Veteran a VA examination or obtain an opinion for his lumbar spine disorder.  Under the VCAA, VA must provide an examination or obtain a medical opinion when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2009); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2009).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  As discussed in greater detail below, the Board finds the report of an in-service injury and continuity thereafter not credible.  Therefore, the Board finds a VA examination or opinion to be unnecessary at this time, as the low threshold under McLendon v. Nicholson, 20 Vet App. 79, 81 (2006), has not been met.  

For the reasons discussed above, the duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claim.

	II.  Service Connection for Lumbar Spine Disorder

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Analysis

The Veteran served on active duty from October 1977 to November 1979 and his military occupational specialty (MOS) was a crypto graphic equipment repairer.
The Veteran filed an August 2008 claim in which he asserts that he is entitled to service connection for back pain as a result of an injury that occurred in March 1970 while he was on active duty.  

With regard to the first element of service connection, current diagnosis, the Veteran's VA medical records include June 2012 radiographic imaging of the Veteran's lumbar spine indicating findings consistent with arachnoiditis in the lumbar spine, multilevel degenerative changes in the lumbar spine with mild spinal canal stenosis to 8 mm at L2/L3 and multilevel neural foramina narrowing.  As such, the first element is satisfied. 

Turning to the second element of service connection, in-service incurrence or aggravation of a disease or injury, STRs do not reveal any complaint, diagnosis, or treatment for any back conditions.  Significantly, the Veteran's STRs included October 1979 discharge examination notes wherein his Report of Medical History the Veteran indicated he did not have and never has had recurrent back pain or bone, joint, and other deformity.  Moreover, while the physician's summary did include noted medical conditions and hospitalizations, there was no reference to a back injury, back treatment, or hospitalization for a back condition.  In fact, the Veteran's October 1979 discharge examination clinical evaluation notes indicated normal spine and musculoskeletal results.  

Additionally, the Veteran's post-service treatment records do not support that the Veteran's lumbar spine disorder became disabling to a compensable degree within one year of separation from active duty.  Specifically, the Veteran's July 1997 private treatment notes include radiographic imaging of the lumbar spine which reveal mild intervertebral disc bulge at L4-5 and L5-S1, hypertrophic degenerative facet disease at L4-5, however no evidence of intervertebral disc herniation or central or neural foraminal stenosis in the lumbosacral spine.  Furthermore, the Veteran's private treatment provider indicated having a lengthy discussion with the Veteran, and yet, his treatment notes did not reference a back injury or symptoms that began in service or continued since service separation.  

Additionally, the Veteran received treatment for a December 1997 motor vehicle accident.  In a July 1998 medical report, a physician indicated that the Veteran had been referred by a chiropractor for treatment of back pain.  It was specifically noted that the condition had started following an injury sustained in an automobile accident in December 1997.  It was also noted that he had a past history of headaches, two hernia repairs, and a fracture of the right hand in 1984.  No past history of back problems was noted.

August 2004 outpatient clinic notes indicate the Veteran was seen for reports of pain in back and include reference to his 1999 surgery L3 laminectomy, however failed to include reference to an in-service back injury.  See August 2004 progress notes.  

The Board has considered the lay statements of record in support of the Veteran's claim including the Veteran's reports of severe back pain from an injury that occurred in 1970 when the Veteran was attempting to roll larger mass tents off a truck and his back cracked with a loud pop.  The Veteran reported that his back injury went untreated because it was the weekend with many detail responsibilities he did not want to look weak to the private he was in charge of and toughed it out, and did not get medical help.  The Veteran further indicated that after some time he went to sick-call for his back at Muenchweiler General Hospital but the male nurse there humiliated him and made accusations of drug seeking; so the Veteran never returned for his back pain.  See August 2008 Claim for Compensation and/or Pension and August 2008 Statement in Support of Claim.  Additionally, the Veteran testified that he complained of back pain in service, but after military service he hid his back condition for many years and after his 1997 car accident his private treatment provider commented on an old back injury.  

The Veteran is competent to report the presence of symptoms and frequency of treatment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board does not find the Veteran's statements and testimony in support of an in-service incurrence or aggravation of a disease or injury or continuous symptoms to be credible.  As discussed above, at his October 1979 discharge examination, the Veteran indicated he did not have and never has had recurrent back pain or bone, joint, and other deformity.  Additionally, October 1979 discharge examination notes indicated normal spine, other musculoskeletal results.  Further, the Veteran's post-service treatment records do not include reference to an old back injury.  Most significantly, the Veteran specifically reported during the course of medical treatment in 1998 that his back problems began following the 1997 accident, and despite reporting past injuries such as a hand fracture and hernia repair, made no mention of any prior back complaints.

The Board has also considered the Veteran's parent's statements in an August 2008 Buddy/Lay Statement, wherein the Veteran's parent reports receiving a letter the Veteran wrote detailing what was going on during service and reported hurting his back while performing his duties.  The Veteran's parent further stated that the Veteran reported going to the Army hospital, but the hospital accused him of making it up to seek drugs.  The Veteran's parent stated that the Veteran has been hurting for years and there was not a time when the Veteran was not in pain.  As noted above, the service records do not show a back disorder and examination was normal at separation.  The Board finds that the Veteran's contemporaneous denial of back pain or bone symptoms during service, as well as his report during the course of treatment in 1998 that his back problems began following the 1997 accident, are inherently more credible than recollections from family offered over three decades later suggesting that he reported back symptoms since service. 

In conclusion, the Board finds that the Veteran's lumbar spine disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The criteria for entitlement to service connection for lumbar spine disorder have therefore not been met and to this extent, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, the claim is denied.


ORDER

Entitlement to service connection for a lumbar spine disorder is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


